Title: To James Madison from John Gavino, 3 October 1802 (Abstract)
From: Gavino, John
To: Madison, James


3 October 1802, Gibraltar. No. 99. Refers JM to his last dispatch, no. 98 [not found], enclosing dispatches from Simpson and O’Brien. Captain Campbell informed him on 25 Sept. that the New York “is coming out imediately” with gun carriages for the emperor of Morocco. “As this intelligence I deemd might be usefull to Consul Simpson in his Negociation with the Emperour I dispatchd him an advice Boat with the Account.” Encloses abstract of Simpson’s reply of 27 Sept. On 2 Oct. orders came from Sir Richard Bickerton for the British squadron of five warships anchored at Gibraltar to “proceed aloft with all possible dispatch and to take with them full six months stores of all kinds.” Supposes the movement arises from reports of France’s intention to occupy islands in the Morea. In a postscript, mentions that the ship at Gibraltar, to be called the Meshouda, is ready for sea and only waits for passports and that the letter for Captain Campbell has been delivered.
 

   
   RC and enclosure (DNA: RG 59, CD, Gibraltar, vol. 2). RC 2 pp.; docketed by Brent.



   
   In the enclosed extract from his 27 Sept. 1802 letter to Gavino (2 pp.), Simpson expressed his satisfaction that the gun carriages were “so near at hand” and reported that in negotiations with Morocco “every matter is in the fairest train of perfect accomodation.” Simpson also noted that the emperor’s request to the consuls for a passport for the ship at Gibraltar was “granted by us all,” and he enclosed a letter for Captain Campbell on the subject.



   
   A full transcription of this document has been added to the digital edition.

